United States Court of Appeals
                     For the First Circuit


No. 11-1792

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          BRIMA WURIE,

                     Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]




                             Before

                   Howard, Stahl, and Lipez,
                        Circuit Judges.




     Ian Gold, Assistant Federal Public Defender, for appellant.
     Michael R. Dreeben, Attorney, United States Department of
Justice, with whom Carmen M. Ortiz, United States Attorney, and
Kelly Begg Lawrence, Assistant United States Attorney, were on
brief for appellee.



                          May 17, 2013
           STAHL, Circuit Judge.      This case requires us to decide

whether the police, after seizing a cell phone from an individual's

person as part of his lawful arrest, can search the phone's data

without a warrant.       We conclude that such a search exceeds the

boundaries    of   the   Fourth   Amendment   search-incident-to-arrest

exception.    Because the government has not argued that the search

here was justified by exigent circumstances or any other exception

to the warrant requirement, we reverse the denial of defendant-

appellant Brima Wurie's motion to suppress, vacate his conviction,

and remand his case to the district court.

                         I. Facts & Background

           On the evening of September 5, 2007, Sergeant Detective

Paul Murphy of the Boston Police Department (BPD) was performing

routine surveillance in South Boston. He observed Brima Wurie, who

was driving a Nissan Altima, stop in the parking lot of a Lil Peach

convenience store, pick up a man later identified as Fred Wade, and

engage in what Murphy believed was a drug sale in the car.      Murphy

and another BPD officer subsequently stopped Wade and found two

plastic bags in his pocket, each containing 3.5 grams of crack

cocaine.   Wade admitted that he had bought the drugs from "B," the

man driving the Altima.     Wade also told the officers that "B" lived

in South Boston and sold crack cocaine.

           Murphy notified a third BPD officer, who was following

the Altima.    After Wurie parked the car, that officer arrested


                                    -2-
Wurie for distributing crack cocaine, read him Miranda warnings,

and took him to the police station.     When Wurie arrived at the

station, two cell phones, a set of keys, and $1,275 in cash were

taken from him.

          Five to ten minutes after Wurie arrived at the station,

but before he was booked, two other BPD officers noticed that one

of Wurie's cell phones, a gray Verizon LG phone, was repeatedly

receiving calls from a number identified as "my house" on the

external caller ID screen on the front of the phone.   The officers

were able to see the caller ID screen, and the "my house" label, in

plain view. After about five more minutes, the officers opened the

phone to look at Wurie's call log.    Immediately upon opening the

phone, the officers saw a photograph of a young black woman holding

a baby, which was set as the phone's "wallpaper."      The officers

then pressed one button on the phone, which allowed them to access

the phone's call log.   The call log showed the incoming calls from

"my house."   The officers pressed one more button to determine the

phone number associated with the "my house" caller ID reference.

          One of the officers typed that phone number into an

online white pages directory, which revealed that the address

associated with the number was on Silver Street in South Boston,

not far from where Wurie had parked his car just before he was

arrested. The name associated with the address was Manny Cristal.




                                -3-
           Sergeant Detective Murphy then gave Wurie a new set of

Miranda warnings and asked him a series of questions.         Wurie said,

among other things, that he lived at an address on Speedwell Street

in Dorchester and that he had only been "cruising around" in South

Boston.    He denied having stopped at the Lil Peach store, having

given anyone a ride, and having sold crack cocaine.

           Suspecting that Wurie was a drug dealer, that he was

lying about his address, and that he might have drugs hidden at his

house, Murphy took Wurie's keys and, with other officers, went to

the Silver Street address associated with the "my house" number.

One of the mailboxes at that address listed the names Wurie and

Cristal.    Through the first-floor apartment window, the officers

saw a black woman who looked like the woman whose picture appeared

on   Wurie's   cell    phone   wallpaper.    The   officers   entered   the

apartment to "freeze" it while they obtained a search warrant.

Inside the apartment, they found a sleeping child who looked like

the child in the picture on Wurie's phone.           After obtaining the

warrant, the officers seized from the apartment, among other

things, 215 grams of crack cocaine, a firearm, ammunition, four

bags of marijuana, drug paraphernalia, and $250 in cash.

           Wurie      was   charged   with   possessing   with intent to

distribute and distributing cocaine base and with being a felon in

possession of a firearm and ammunition.            He filed a motion to

suppress the evidence obtained as a result of the warrantless


                                      -4-
search of his cell phone; the parties agreed that the relevant

facts were not in dispute and that an evidentiary hearing was

unnecessary. The district court denied Wurie's motion to suppress,

United States v. Wurie, 612 F. Supp. 2d 104 (D. Mass. 2009), and,

after a four-day trial, the jury found Wurie guilty on all three

counts.     He was sentenced to 262 months in prison.             This appeal

followed.

                                II. Analysis

            In considering the denial of a motion to suppress, we

review the district court's factual findings for clear error and

its legal conclusions de novo.        United States v. Kearney, 672 F.3d
81, 88-89 (1st Cir. 2012).

            The Fourth Amendment protects "[t]he right of the people

to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures" and provides that "no Warrants

shall    issue,   but   upon   probable     cause,   supported    by   Oath   or

affirmation, and particularly describing the place to be searched,

and the persons or things to be seized."             U.S. Const. amend. IV.

The amendment grew out of American colonial opposition to British

search and seizure practices, most notably the use of writs of

assistance, which gave customs officials broad latitude to search

houses, shops, cellars, warehouses, and other places for smuggled

goods.      The   Honorable    M.   Blane   Michael,    Reading   the   Fourth

Amendment: Guidance from the Mischief that Gave it Birth, 85 N.Y.U.


                                      -5-
L. Rev. 905, 907-09 (2010); see generally William J. Cuddihy, The

Fourth Amendment: Origins and Original Meaning 602-1791 (2009).

            James Otis, a lawyer who challenged the use of writs of

assistance in a 1761 case, famously described the practice as

"plac[ing] the liberty of every man in the hands of every petty

officer" and sounded two main themes: the need to protect the

privacy of the home (what he called the "fundamental . . .

Privilege   of   House"),   Michael,    supra,   at   908    (citations   and

internal quotation marks omitted), and "the inevitability of abuse

when government officials have the sort of unlimited discretion

sanctioned by the writ," id. at 909.             The Supreme Court has

described Otis's argument as "perhaps the most prominent event

which inaugurated the resistance of the colonies to the oppressions

of the mother country."     Boyd v. United States, 116 U.S. 616, 625

(1886).

            Today, a warrantless search is per se unreasonable under

the Fourth Amendment, unless one of "a few specifically established

and well-delineated exceptions" applies. Arizona v. Gant, 556 U.S.
332, 338 (2009) (quoting Katz v. United States, 389 U.S. 347, 357

(1967))   (internal   quotation   marks     omitted).        One   of   those

exceptions allows the police, when they make a lawful arrest, to

search "the arrestee's person and the area within his immediate

control."   Id. at 339 (quoting Chimel v. California, 395 U.S. 752,

763 (1969)) (internal quotation marks omitted).             In recent years,


                                  -6-
courts have grappled with the question of whether the search-

incident-to-arrest exception extends to data within an arrestee's

cell phone.1

A.   The legal landscape

           The modern search-incident-to-arrest doctrine emerged

from Chimel v. California, 395 U.S. 752 (1969), in which the

Supreme Court held that a warrantless search of the defendant's

entire house was not justified by the fact that it occurred as part

of his valid arrest.    The Court found that the search-incident-to-

arrest exception permits an arresting officer "to search for and

seize any evidence on the arrestee's person in order to prevent its

concealment or destruction" and to search "the area into which an

arrestee might reach in order to grab a weapon or evidentiary

items."   Id. at 763.   The justifications underlying the exception,

as articulated in Chimel, were protecting officer safety and

ensuring the preservation of evidence.    Id.

           Four years later, in United States v. Robinson, 414 U.S.
218 (1973), the Supreme Court examined how the search-incident-to-

arrest exception applies to searches of the person.    Robinson was

arrested for driving with a revoked license, and in conducting a



      1
       On appeal, Wurie does not challenge the seizure of his
phone, and he concedes that, under the plain view exception, see
United States v. Paneto, 661 F.3d 709, 713-14 (1st Cir. 2011), the
officers were entitled to take notice of any information that was
visible to them on the outside of the phone and on its screen
(including, in this case, the incoming calls from "my house").

                                 -7-
pat down, the arresting officer felt an object that he could not

identify in Robinson's coat pocket.         Id. at 220-23. He removed the

object, which turned out to be a cigarette package, and then felt

the package and determined that it contained something other than

cigarettes.   Upon opening the package, the officer found fourteen

capsules of   heroin.    Id.   at    223.      The   Court   held   that the

warrantless search of the cigarette package was valid, explaining

that the police have the authority to conduct "a full search of the

person" incident to a lawful arrest.          Id. at 235.

           Robinson reiterated the principle, discussed in Chimel,

that "[t]he justification or reason for the authority to search

incident to a lawful arrest rests quite as much on the need to

disarm the suspect in order to take him into custody as it does on

the need to preserve evidence on his person for later use at

trial."   Id. at 234.   However, the Court also said the following:

           The authority to search the person incident to
           a lawful custodial arrest, while based upon
           the need to disarm and to discover evidence,
           does not depend on what a court may later
           decide was the probability in a particular
           arrest situation that weapons or evidence
           would in fact be found upon the person of the
           suspect.   A custodial arrest of a suspect
           based on probable cause is a reasonable
           intrusion under the Fourth Amendment; that
           intrusion being lawful, a search incident to
           the    arrest    requires     no    additional
           justification.

Id. at 235.




                                    -8-
              The following year, the Court decided United States v.

Edwards, 415 U.S. 800 (1974). Edwards was arrested on suspicion of

burglary and detained at a local jail.                 After his arrest, police

realized that Edwards's clothing, which he was still wearing, might

contain paint chips tying him to the burglary.                   The police seized

the articles of clothing and examined them for paint fragments.

Id. at 801-02.       The Court upheld the search, concluding that once

it   became    apparent     that   the    items of clothing         might contain

destructible evidence of a crime, "the police were entitled to

take, examine, and preserve them for use as evidence, just as they

are normally permitted to seize evidence of crime when it is

lawfully encountered."        Id. at 806.

              The Court again addressed the search-incident-to-arrest

exception     in   United    States      v.   Chadwick,    433 U.S. 1   (1977),

abrogated on other grounds by California v. Acevedo, 500 U.S. 565

(1991), this time emphasizing that not all warrantless searches

undertaken      in    the     context         of   a   custodial      arrest     are

constitutionally reasonable.              In Chadwick, the defendants were

arrested immediately after having loaded a footlocker into the

trunk of a car.       Id. at 3-4.         The footlocker remained under the

exclusive control of federal narcotics agents until they opened it,

without a warrant and about an hour and a half after the defendants

were arrested, and found marijuana in it.                 Id. at 4-5.    The Court

invalidated the search, concluding that the justifications for the


                                         -9-
search-incident-to-arrest exception -- the need for the arresting

officer "[t]o safeguard himself and others, and to prevent the loss

of evidence" -- were absent.    Id. at 14.    The search "was conducted

more than an hour after federal agents had gained exclusive control

of the footlocker and long after respondents were securely in

custody" and therefore could not "be viewed as incidental to the

arrest or as justified by any other exigency."       Id. at 15.

            Finally, there is the Supreme Court's recent decision in

Arizona v. Gant, 556 U.S. 332 (2009).       Gant involved the search of

an arrestee's vehicle, which is governed by a distinct set of

rules, see id. at 343, but the Court began with a general summary

of the search-incident-to-arrest doctrine.       Once again, the Court

reiterated the twin rationales underlying the exception, first

articulated    in   Chimel:   "protecting     arresting   officers   and

safeguarding any evidence of the offense of arrest that an arrestee

might conceal or destroy."     Id. at 339 (citing Chimel, 395 U.S. at

763).    Relying on those safety and evidentiary justifications, the

Court found that a search of a vehicle incident to arrest is lawful

"when the arrestee is unsecured and within reaching distance of the

passenger compartment at the time of the search."         Id. at 343.2



     2
       The Court also concluded, "[a]lthough it does not follow
from Chimel," that "circumstances unique to the vehicle context
justify a search incident to a lawful arrest when it is reasonable
to believe evidence relevant to the crime of arrest might be found
in the vehicle."   Gant, 556 U.S. at 343 (citation and internal
quotation marks omitted).

                                 -10-
          Courts   have   struggled   to    apply   the   Supreme   Court's

search-incident-to-arrest jurisprudence to the search of data on a

cell phone seized from the person.         The searches at issue in the

cases that have arisen thus far have involved everything from

simply obtaining a cell phone's number, United States v. Flores-

Lopez, 670 F.3d 803, 804 (7th Cir. 2012), to looking through an

arrestee's call records, United States v. Finley, 477 F.3d 250, 254

(5th Cir. 2007), text messages, id., or photographs, United States

v. Quintana, 594 F. Supp. 2d 1291, 1295-96 (M.D. Fl. 2009).

          Though a majority of these courts have ultimately upheld

warrantless cell phone data searches, they have used a variety of

approaches.   Some have concluded that, under Robinson and Edwards,

a cell phone can be freely searched incident to a defendant's

lawful arrest, with no justification beyond the fact of the arrest

itself.   E.g., People v. Diaz, 244 P.3d 501 (Cal. 2011).           Others

have, to varying degrees, relied on the need to preserve evidence

on a cell phone.   E.g., United States v. Murphy, 552 F.3d 405, 411

(4th Cir. 2009); Finley, 477 F.3d at 260; Commonwealth v. Phifer,

979 N.E.2d 210, 213-16 (Mass. 2012). The Seventh Circuit discussed

the Chimel rationales more explicitly in Flores-Lopez, assuming

that warrantless cell phone searches must be justified by a need to

protect arresting officers or preserve destructible evidence, 670
F.3d at 806-07, and finding that evidence preservation concerns




                                 -11-
outweighed the invasion of privacy at issue in that case, because

the search was minimally invasive, id. at 809.

           A smaller number of courts have rejected warrantless cell

phone searches, with similarly disparate reasoning.                         In United

States v. Park, No. CR 05-375 SI, 2007 WL 1521573 (N.D. Cal. May

23, 2007), for example, the court concluded that a cell phone

should be viewed not as an item immediately associated with the

person under Robinson and Edwards but as a possession within an

arrestee's     immediate    control      under    Chadwick,       which   cannot    be

searched once the phone comes into the exclusive control of the

police, absent exigent circumstances, id. at *8.                      In State v.

Smith,   920 N.E.2d 949   (Ohio        2009),   the   Ohio    Supreme     Court

distinguished cell phones from other "closed containers" that have

been found searchable incident to an arrest and concluded that,

because an individual has a high expectation of privacy in the

contents of her cell phone, any search thereof must be conducted

pursuant to a warrant, id. at 955. And most recently, in Smallwood

v. State, __ So. 3d __, 2013 WL 1830961 (Fla. May 2, 2013), the

Florida Supreme Court held that the police cannot routinely search

the data within an arrestee's cell phone without a warrant, id. at

*10.     The   court     read   Gant    as    prohibiting     a    search    once   an

arrestee's cell phone has been removed from his person, which

forecloses the ability to use the phone as a weapon or to destroy

evidence contained therein.            Id.


                                        -12-
B.   Our vantage point

            We begin from the premise that, in the Fourth Amendment

context, "[a] single, familiar standard is essential to guide

police officers, who have only limited time and expertise to

reflect on and balance the social and individual interests involved

in the specific circumstances they confront." Dunaway v. New York,

442 U.S. 200, 213-14 (1979).          The Supreme Court has therefore

rejected "inherently subjective and highly fact specific" rules

that require "ad hoc determinations on the part of officers in the

field and reviewing courts" in favor of clear ones that will be

"readily understood by police officers."            Thornton v. United

States, 541 U.S. 615, 623 (2004); see also New York v. Belton, 453
U.S. 454,    458   (1981)   ("A   highly   sophisticated   set   of   rules,

qualified by all sorts of ifs, ands, and buts and requiring the

drawing of subtle nuances and hairline distinctions, may be the

sort of heady stuff upon which the facile minds of lawyers and

judges eagerly feed, but they may be literally impossible of

application by the officer in the field." (citation and internal

quotation marks omitted)).          As a result, when it upheld the

warrantless search of the cigarette pack in Robinson, "the Court

hewed to a straightforward rule, easily applied, and predictably

enforced."   Belton, 453 U.S. at 459.      Thus, we find it necessary to

craft a bright-line rule that applies to all warrantless cell phone




                                    -13-
searches, rather than resolving this case based solely on the

particular circumstances of the search at issue.3

               The government seems to agree, urging us to find that a

cell phone, like any other item carried on the person, can be

thoroughly searched incident to a lawful arrest.4 The government's

reasoning goes roughly as follows: (1) Wurie's cell phone was an

item       immediately   associated     with    his   person,   because   he   was

carrying it on him at the time of his arrest (or at least he does

not argue otherwise); (2) such items can be freely searched without

any justification        beyond   the    fact    of   the   lawful   arrest,   see

Robinson, 414 U.S. at 235; (3) the search can occur even after the

defendant has been taken into custody and transported to the



       3
        The dissent, advocating a case-by-case, fact-specific
approach, relies on Missouri v. McNeely, 133 S. Ct. 1552 (2013),
which rejected a per se rule for warrantless blood tests of drunk
drivers. But McNeely involved the exigent circumstances exception
to the warrant requirement, and courts must "evaluate each case of
alleged exigency based 'on its own facts and circumstances.'" Id.
at 1559 (quoting Go-Bart Importing Co. v. United States, 282 U.S.
344, 357 (1931)). The Supreme Court explicitly distinguished the
exigency exception, which "naturally calls for a case-specific
inquiry," from the search-incident-to-arrest exception, which
"appl[ies] categorically." Id. at 1559 n.3.
       4
       It is worth noting three things that the government is not
arguing in this case. First, it does not challenge the district
court's finding that what occurred here was a Fourth Amendment
search. See Wurie, 612 F. Supp. 2d at 109 ("It seems indisputable
that a person has a subjective expectation of privacy in the
contents of his or her cell phone."). Second, the government does
not suggest that Wurie's expectation of privacy was in any way
reduced because his phone was apparently not password-protected.
Third, it does not claim that this was an inventory search. See
Illinois v. Lafayette, 462 U.S. 640 (1983).

                                        -14-
station house, see Edwards, 415 U.S. at 803;5 and (4) there is no

limit on the scope of the search, other than the Fourth Amendment's

core reasonableness requirement, see id. at 808 n.9.6

          This "literal reading of the Robinson decision," Flores-

Lopez, 670 F.3d at 805, fails to account for the fact that the

Supreme Court has determined that there are categories of searches

undertaken following an arrest that are inherently unreasonable

because they are never justified by one of the Chimel rationales:

protecting arresting officers or preserving destructible evidence.



     5
      It is not clear from the record how much time passed between
Wurie's arrest and the search of his cell phone at the station
house. Nonetheless, because Wurie has not raised the argument, we
need not decide whether the government is correct that, under
Edwards, the search here was "incident to" Wurie's arrest, despite
the delay.   See 415 U.S. at 803 ("[S]earches and seizures that
could be made on the spot at the time of arrest may legally be
conducted later when the accused arrives at the place of
detention.").
     6
       The government has also suggested a more limited way for us
to resolve this case: by holding that this particular search was
lawful under United States v. Sheehan, 583 F.2d 30 (1st Cir. 1978).
But Sheehan was a seizure case, not a search case, and "[i]t is
extremely important to distinguish a search of the person from a
seizure of objects found in that search."       3 Wayne R. LaFave,
Search & Seizure § 5.2(j), at 185 (5th ed. 2012). The defendant in
Sheehan conceded that "the search of his wallet was legal"; he
challenged only the seizure of a list of names and telephone
numbers in the wallet. 583 F.2d at 31. Because the list was not
"a fruit, instrumentality, or contraband, probative of a crime,"
but rather "mere evidence," we analyzed whether probable cause
existed to support the seizure. Id. (citing Warden v. Hayden, 387
U.S. 294 (1967)).     The lawfulness of a search of the person
incident to arrest, however, does not turn on the likelihood that
evidence of the crime of arrest will be discovered. See Robinson,
414 U.S. at 234. The Supreme Court did articulate such a rule in
Gant but limited it to the vehicle context. 556 U.S. at 343.

                               -15-
E.g., Gant, 556 U.S. 332; Chadwick, 433 U.S. 1.          As we explain

below, this case therefore turns on whether the government can

demonstrate that warrantless cell phone searches, as a category,

fall within the boundaries laid out in Chimel.

          The   government   admitted   at   oral   argument   that   its

interpretation of the search-incident-to-arrest exception would

give law enforcement broad latitude to search any electronic device

seized from a person during his lawful arrest, including a laptop

computer or a tablet device such as an iPad.          The search could

encompass things like text messages, e.g., Finley, 477 F.3d at 254,

emails, e.g., People v. Nottoli, 130 Cal. Rptr. 3d 884, 894 (Cal.

Ct. App. 2011), or photographs, e.g., Quintana, 594 F. Supp. 2d at

1295-96, though the officers here only searched Wurie's call log.

Robinson and Edwards, the government claims, compel such a finding.

          We suspect that the eighty-five percent of Americans who

own cell phones and "use the devices to do much more than make

phone calls," Maeve Duggan & Lee Rainie, Cell Phone Activities

2012, Pew Internet & American Life Project, 2 (Nov. 25, 2012),

http://pewinternet.org/~/media//Files/Reports/2012/PIP_CellActivi

ties_11.25.pdf, would have some difficulty with the government's

view that "Wurie's cell phone was indistinguishable from other

kinds of personal possessions, like a cigarette package, wallet,

pager, or address book, that fall within the search incident to




                                -16-
arrest exception to the Fourth Amendment's warrant requirement."7

In reality, "a modern cell phone is a computer," and "a computer

. . . is not just another purse or address book."    Flores-Lopez,
670 F.3d at 805.   The storage capacity of today's cell phones is

immense. Apple's iPhone 5 comes with up to sixty-four gigabytes of

storage, see Apple, iPhone, Tech Specs, http://www.apple.com/iphone

/specs.html (last visited May 16, 2013), which is enough to hold

about "four million pages of Microsoft Word documents," Charles E.

MacLean, But, Your Honor, a Cell Phone is Not a Cigarette Pack: An

Immodest Call for a Return to the Chimel Justifications for Cell

Phone Memory Searches Incident to Lawful Arrest, 6 Fed. Cts. L.

Rev. 37, 42 (2012).8


     7
       See, e.g., United States v. Ortiz, 84 F.3d 977, 984 (7th
Cir. 1996) (pager); United States v. Uricoechea-Casallas, 946 F.2d
162, 166 (1st Cir. 1991) (wallet); United States v. Holzman, 871
F.2d 1496, 1504-05 (9th Cir. 1989) (address book), overruled on
other grounds by Horton v. California, 496 U.S. 128 (1990); United
States v. Burnette, 698 F.2d 1038, 1049 (9th Cir. 1983) (purse);
United States v. Eatherton, 519 F.2d 603, 610-11 (1st Cir. 1975)
(briefcase).
     8
       We are also cognizant of the fact that "[m]obile devices
increasingly store personal user data in the cloud instead of on
the device itself," which "allows the data to be accessed from
multiple devices and provides backups." James E. Cabral et al.,
Using Technology to Enhance Access to Justice, 26 Harv. J.L. &
Tech. 241, 268 (2012).    Though the government insisted at oral
argument that it was not seeking a rule that would permit access to
information stored in the cloud, we believe that it may soon be
impossible for an officer to avoid accessing such information
during the search of a cell phone or other electronic device, which
could have additional privacy implications. See United States v.
Cotterman, 709 F.3d 952, 965 (9th Cir. 2013) (en banc) ("With the
ubiquity of cloud computing, the government's reach into private
data becomes even more problematic.").

                               -17-
            That information is, by and large, of a highly personal

nature: photographs, videos, written and audio messages (text,

email, and voicemail), contacts, calendar appointments, web search

and browsing history, purchases, and financial and medical records.

See United States v. Cotterman, 709 F.3d 952, 957 (9th Cir. 2013)

(en banc) ("The papers we create and maintain not only in physical

but also in digital form reflect our most private thoughts and

activities.").9   It is the kind of information one would previously

have stored in one's home and that would have been off-limits to

officers performing a search incident to arrest.    See Chimel, 395
U.S. 752.   Indeed, modern cell phones provide direct access to the

home in a more literal way as well; iPhones can now connect their

owners directly to a home computer's webcam, via an application

called iCam, so that users can monitor the inside of their homes

remotely.    Flores-Lopez, 670 F.3d at 806.     "At the touch of a

button a cell phone search becomes a house search, and that is not

a search of a 'container' in any normal sense of that word, though

a house contains data."   Id.

            In short, individuals today store much more personal

information on their cell phones than could ever fit in a wallet,

address book, briefcase, or any of the other traditional containers



     9
       For cases demonstrating the potential for abuse of private
information contained in a modern cell phone, see, for example,
Schlossberg v. Solesbee, 844 F. Supp. 2d 1165 (D. Or. 2012), and
Newhard v. Borders, 649 F. Supp. 2d 440 (W.D. Va. 2009).

                                -18-
that the government has invoked.            See id. at 805 (rejecting the

idea that a cell phone can be compared to other items carried on

the person, because today's cell phones are "quite likely to

contain, or provide ready access to, a vast body of personal

data").10    Just as customs officers in the early colonies could use

writs of assistance to rummage through homes and warehouses,

without any showing of probable cause linked to a particular place

or item sought, the government's proposed rule would give law

enforcement     automatic   access   to     "a   virtual   warehouse"   of   an

individual's "most intimate communications and photographs without

probable cause" if the individual is subject to a custodial arrest,

even for something as minor as a traffic violation.               Matthew E.

Orso, Cellular Phones, Warrantless Searches, and the New Frontier

of Fourth Amendment Jurisprudence, 50 Santa Clara L. Rev. 183, 211

(2010).     We are reminded of James Otis's concerns about "plac[ing]

the liberty of every man in the hands of every petty officer."

Michael, supra, at 908 (citation and internal quotation marks

omitted).



     10
        The record here does not reveal the storage capacity of
Wurie's cell phone, but that is of no significance, for two
reasons. First, "[e]ven the dumbest of modern cell phones gives
the user access to large stores of information." Flores-Lopez, 670
F.3d at 806. Second, neither party has suggested that our holding
today should turn on the specific features of Wurie's cell phone,
and we find such a rule unworkable in any event. See Thornton, 541
U.S. at 623; Murphy, 552 F.3d at 411 ("[T]o require police officers
to ascertain the storage capacity of a cell phone before conducting
a search would simply be an unworkable and unreasonable rule.").

                                     -19-
              It is true that Robinson speaks broadly, and that the

Supreme Court has never found the constitutionality of a search of

the person incident to arrest to turn on the kind of item seized or

its capacity to store private information.               In our view, however,

what distinguishes a warrantless search of the data within a modern

cell phone from the inspection of an arrestee's cigarette pack or

the examination of his clothing is not just the nature of the item

searched, but the nature and scope of the search itself.

              In Gant, the Court emphasized the need for "the scope of

a    search   incident    to   arrest"    to    be    "commensurate      with   its

purposes,"      which    include     "protecting      arresting    officers     and

safeguarding any evidence of the offense of arrest that an arrestee

might conceal or destroy." 556 U.S. at 339; see also Chimel, 395
U.S. at 762-63 ("When an arrest is made, it is reasonable for the

arresting officer to search the person arrested in order to remove

any weapons that the latter might seek to use . . . [and] to search

for and seize any evidence on the arrestee's person in order to

prevent its concealment or destruction."). Inspecting the contents

of    a   cigarette     pack   can   (and,     in    Robinson,    did)    preserve

destructible evidence (heroin capsules).                 It is also at least

theoretically necessary to protect the arresting officer, who does

not know what he will find inside the cigarette pack.                    Examining

the clothing an arrestee is wearing can (and, in Edwards, did)

preserve destructible evidence (paint chips).               Thus, the searches


                                       -20-
at issue in Robinson and Edwards were the kinds of reasonable,

self-limiting searches that do not offend the Fourth Amendment,

even when conducted without a warrant.        The same can be said of

searches of wallets, address books, purses, and briefcases, which

are all potential repositories for destructible evidence and, in

some cases, weapons.

           When faced, however, with categories of searches that

cannot ever be justified under Chimel, the Supreme Court has taken

a   different   approach.    In   Chadwick,   the   Court   struck   down

warrantless searches of "luggage or other personal property not

immediately associated with the person of the arrestee" that the

police have "reduced . . . to their exclusive control," because

such searches are not necessary to preserve destructible evidence

or protect officer safety. 433 U.S. at 15.       Similarly, in Gant,

the Court concluded that searching the passenger compartment of a

vehicle once the arrestee has been secured and confined to a police

car neither preserves destructible evidence nor protects officer

safety. 556 U.S. at 335; see also id. at 339 ("If there is no

possibility that an arrestee could reach into the area that law

enforcement officers seek to search, both justifications for the

search-incident-to-arrest exception are absent and the rule does

not apply.").    The searches at issue in Chadwick and Gant were

general, evidence-gathering searches, not easily subject to any

limiting principle, and the Fourth Amendment permits such searches


                                  -21-
only pursuant to a lawful warrant.              See Thornton, 541 U.S. at 632

(Scalia, J., concurring) ("When officer safety or imminent evidence

concealment or destruction is at issue, officers should not have to

make fine judgments in the heat of the moment.                   But in the context

of a general evidence-gathering search, the state interests that

might justify any overbreadth are far less compelling.").

           We    therefore     find    it   necessary       to    ask   whether       the

warrantless     search   of    data    within    a   cell    phone      can    ever   be

justified under Chimel.          See Flores-Lopez, 670 F.3d at 806-10

(considering whether either of the Chimel rationales applies to

cell phone data searches); cf. United States v. Ortiz, 84 F.3d 977,

984 (7th Cir. 1996) (upholding the warrantless search of a pager

incident to arrest because of the risk of destruction of evidence).

The government has provided little guidance on that question.

Instead, it has hewed to a formalistic interpretation of the case

law, forgetting that the search-incident-to-arrest doctrine does

not describe an independent right held by law enforcement officers,

but rather a class of searches that are only reasonable in the

Fourth Amendment sense because they are potentially necessary to

preserve destructible evidence or protect police officers. Indeed,

the   government has included just one, notably tentative footnote

in its brief attempting to place warrantless cell phone data

searches   within    the      Chimel    boundaries.          We    find       ourselves

unconvinced.


                                       -22-
              The government does not argue that cell phone data

searches are justified by a need to protect arresting officers.

Wurie concedes that arresting officers can inspect a cell phone to

ensure that it is not actually a weapon, see Flores-Lopez, 670 F.3d

at 806 ("One can buy a stun gun that looks like a cell phone."),

but we have no reason to believe that officer safety would require

a further intrusion into the phone's contents.              As we mentioned

earlier, the officer who conducted the search in Robinson had no

idea what he might find in the cigarette pack, which therefore

posed a safety risk.       The officers who searched Wurie's phone, on

the other hand, knew exactly what they would find therein: data.

They also knew that the data could not harm them.

              The government has, however, suggested that the search

here    was   "arguably"   necessary   to   prevent   the   destruction   of

evidence.     Specifically, the government points to the possibility

that the calls on Wurie's call log could have been overwritten or

the contents of his phone remotely wiped if the officers had waited

to obtain a warrant.11      The problem with the government's argument

       11
        The government and our dissenting colleague have also
suggested that Wurie's failure to answer calls or to return home
after the drug deal might have alerted others to the fact of his
arrest and caused them to destroy or conceal evidence (presumably
the drug stash later discovered at his home).        That is mere
speculation, and it is also a possibility present in almost every
instance of a custodial arrest; we do not think that such concerns
should always justify the search of a cell phone or other
electronic device. Furthermore, the risk of destruction, as we
understand it, attaches to the evidence that the arrestee is
actually carrying on his person -- not to evidence being held or

                                   -23-
is that it does not seem to be particularly difficult to prevent

overwriting of calls or remote wiping of information on a cell

phone today.    Arresting officers have at least three options.

First, in some instances, they can simply turn the phone off or

remove its battery.      See Flores-Lopez, 670 F.3d at 808; Diaz, 244
P.3d at 515 n.24 (Werdegar, J., dissenting).        Second, they can put

the phone in a Faraday enclosure, a relatively inexpensive device

"formed by conducting material that shields the interior from

external   electromagnetic    radiation."     MacLean,    supra,    at    50

(citation and internal quotation marks omitted); see also Flores-

Lopez, 670 F.3d at 809.        Third, they may be able "to 'mirror'

(copy) the entire cell phone contents, to preserve them should the

phone be remotely wiped, without looking at the copy unless the

original disappears."     Flores-Lopez, 670 F.3d at 809.

           Indeed, if there is a genuine threat of remote wiping or

overwriting, we find it difficult to understand why the police do

not routinely use these evidence preservation methods, rather than

risking the loss of the evidence during the time it takes them to

search   through   the    phone.    Perhaps   the   answer   is    in    the

government's acknowledgment that the possibility of remote wiping


guarded elsewhere by a co-conspirator. See Gant, 556 U.S. at 339
(describing the need to safeguard "any evidence of the offense of
arrest that an arrestee might conceal or destroy" (emphasis
added)); Chimel, 395 U.S. at 763 ("In addition, it is entirely
reasonable for the arresting officer to search for and seize any
evidence on the arrestee's person in order to prevent its
concealment or destruction." (emphasis added)).

                                   -24-
here was "remote" indeed.   Weighed against the significant privacy

implications inherent in cell phone data searches, we view such a

slight and truly theoretical risk of evidence destruction as

insufficient.   While the measures described above may be less

convenient for arresting officers than conducting a full search of

a cell phone's data incident to arrest, the government has not

suggested that they are unworkable, and it bears the burden of

justifying its failure to obtain a warrant.   See United States v.

Jeffers, 342 U.S. 48, 51 (1951).       "[T]he mere fact that law

enforcement may be made more efficient can never by itself justify

disregard of the Fourth Amendment."    Mincey v. Arizona, 437 U.S.
385, 393 (1978).

          Instead of truly attempting to fit this case within the

Chimel framework, the government insists that we should disregard

the Chimel rationales entirely, for two reasons.

          First, the government emphasizes that Robinson rejected

the idea that "there must be litigated in each case the issue of

whether or not there was present one of the reasons supporting the

authority for a search of the person incident to a lawful arrest."
414 U.S. at 235.   That holding was predicated on an assumption,

clarified in Chadwick, that "[t]he potential dangers lurking in all

custodial arrests" are what "make warrantless searches of items

within the 'immediate control' area reasonable without requiring

the arresting officer to calculate the probability that weapons or


                                -25-
destructible evidence may be involved." 433 U.S. at 14-15.   For

the reasons we just discussed, that assumption appears to be

incorrect   in   the   case   of   cell    phone   data   searches.     More

importantly, however, we are not suggesting a rule that would

require arresting officers or reviewing courts to decide, on a

case-by-case basis, whether a particular cell phone data search is

justified under Chimel.       Rather, we believe that warrantless cell

phone data searches are categorically unlawful under the search-

incident-to-arrest exception, given the government's failure to

demonstrate that they are ever necessary to promote officer safety

or prevent the destruction of evidence.              We read Robinson as

compatible with such a finding.

            Second, the government places great weight on a footnote

at the end of Chadwick stating that searches of the person, unlike

"searches of possessions within an arrestee's immediate control,"

are "justified by . . . reduced expectations of privacy caused by

the arrest." 433 U.S. at 16 n.10.         The government reads that

footnote as establishing an unlimited principle that searches of

items carried on the person require no justification whatsoever

beyond a lawful arrest, making Chimel irrelevant in this context.

The Chadwick footnote is surely meant to reference similar language

in Robinson explaining that, because the "custodial arrest of a

suspect based on probable cause is a reasonable intrusion under the




                                    -26-
Fourth Amendment[,] . . . a search incident to the arrest requires

no additional justification." 414 U.S. at 235.

           Yet the Court clearly stated in Robinson that "[t]he

authority to search the person incident to a lawful custodial

arrest"   is   "based    upon   the    need   to   disarm   and   to   discover

evidence," id., and Chadwick did not alter that rule.                  When the

Court decided Robinson in 1973 and Chadwick in 1977, any search of

the person would almost certainly have been the type of self-

limiting search that could be justified under Chimel.              The Court,

more than thirty-five years ago, could not have envisioned a world

in which the vast majority of arrestees would be carrying on their

person an item containing not physical evidence but a vast store of

intangible data -- data that is not immediately destructible and

poses no threat to the arresting officers.

           In the end, we therefore part ways with the Seventh

Circuit, which also applied the Chimel rationales in Flores-Lopez.

Though the court described the risk of evidence destruction as

arguably "so slight as to be outweighed by the invasion of privacy

from the search," it found that risk to be sufficient, given the

minimal nature of the intrusion at issue (the officers had only

searched the cell phone for its number). Flores-Lopez, 670 F.3d at

809.   That conclusion was based, at least in part, on Seventh

Circuit precedent       allowing   a    "minimally   invasive"    warrantless




                                       -27-
search.   Id. at 807 (citing United States v. Concepcion, 942 F.2d
1170 (7th Cir. 1991)).

          We are faced with different precedent and different

facts, but we also see little room for a case-specific holding,

given the Supreme Court's insistence on bright-line rules in the

Fourth Amendment context.   See, e.g., Thornton, 541 U.S. at 623. A

series of opinions allowing some cell phone data searches but not

others, based on the nature and reasonableness of the intrusion,

would create exactly the "inherently subjective and highly fact

specific" set of rules that the Court has warned against and would

be extremely difficult for officers in the field to apply.      Id.

Thus, while the search of Wurie's call log was less invasive than

a search of text messages, emails, or photographs, it is necessary

for all warrantless cell phone data searches to be governed by the

same rule.    A rule based on particular instances in which the

police do not take full advantage of the unlimited potential

presented by cell phone data searches would prove impotent in those

cases in which they choose to exploit that potential.

             We therefore hold that the search-incident-to-arrest

exception does not authorize the warrantless search of data on a

cell phone seized from an arrestee's person, because the government

has not convinced us that such a search is ever necessary to

protect arresting officers or preserve destructible evidence.    See

Chimel, 395 U.S. at 763.     Instead, warrantless cell phone data


                               -28-
searches strike us as a convenient way for the police to obtain

information related to a defendant's crime of arrest -- or other,

as yet undiscovered crimes -- without having to secure a warrant.

We find nothing in the Supreme Court's search-incident-to-arrest

jurisprudence that sanctions such a "general evidence-gathering

search."    Thornton, 541 U.S. at 632 (Scalia, J., concurring).12

            There are, however, other exceptions to the warrant

requirement that the government has not invoked here but that might

justify a warrantless search of cell phone data under the right

conditions.        Most    importantly,         we    assume      that    the   exigent

circumstances exception would allow the police to conduct an

immediate, warrantless search of a cell phone's data where they

have probable cause to believe that the phone contains evidence of

a crime, as well as a compelling need to act quickly that makes it

impracticable for them to obtain a warrant -- for example, where

the phone is believed to contain evidence necessary to locate a

kidnapped child or to investigate a bombing plot or incident.                       See

United    States   v.     Tibolt,   72 F.3d 965,   969    (1st    Cir.   1995)

(discussing the exigent circumstances exception).




     12
       We acknowledge that we may have to revisit this issue in the
years to come, if further changes in technology cause warrantless
cell phone data searches to become necessary under one or both of
the Chimel rationales.

                                         -29-
C.   The good-faith exception

            That leaves only the government's belated argument, made

for the first time in a footnote in its brief on appeal, that

suppression is inappropriate here under the good-faith exception to

the exclusionary rule.           See United States v. Leon, 468 U.S. 897

(1984).     The government bears the "heavy burden" of proving that

the good-faith exception applies, United States v. Syphers, 426
F.3d 461, 468 (1st Cir. 2005), and it did not invoke the exception

before the district court.

            This is not a case in which an intervening change in the

law made the good-faith exception relevant only after the district

court issued its opinion. E.g., Davis v. United States, 131 S. Ct.
2419, 2425-26 (2011); United States v. Sparks, 711 F.3d 58, 61-62

(1st Cir. 2013); United States v. Lopez, 453 F. App'x 602, 605 (6th

Cir. 2011); see also United States v. Curtis, 635 F.3d 704, 713-14

(5th Cir. 2011) (applying the good-faith exception "to a search

that was legal at the time it was conducted but has been rendered

illegal by an intervening change in the law"); United States v.

McCane, 573 F.3d 1037, 1044 (10th Cir. 2009) (finding that "a

police officer who undertakes a search in reasonable reliance upon

the settled case law of a United States Court of Appeals, even

though    the    search     is   later    deemed   invalid    by    Supreme   Court

decision,       has   not   engaged      in   misconduct").        The   government

emphasizes that we may affirm the district court's suppression


                                         -30-
ruling on any ground made manifest by the record.       United States v.

Doe, 61 F.3d 107, 111–12 (1st Cir. 1995).        In this case, however,

we do not believe that ground should be one with respect to which

the government bore the burden of proof and entirely failed to

carry that burden below, despite the fact that the issue was ripe

for the district court's review.13

                            III. Conclusion

          Since the time of its framing, "the central concern

underlying   the   Fourth   Amendment"   has   been   ensuring   that   law

enforcement officials do not have "unbridled discretion to rummage

at will among a person's private effects."       Gant, 556 U.S. at 345;

see also Chimel, 395 U.S. at 767-68.       Today, many Americans store

their most personal "papers" and "effects," U.S. Const. amend. IV,

in electronic format on a cell phone, carried on the person.

Allowing the police to search that data without a warrant any time

they conduct a lawful arrest would, in our view, create "a serious

and recurring threat to the privacy of countless individuals."

Gant, 556 U.S. at 345; cf. United States v. Jones, 132 S. Ct. 945,

950 (2012) ("At bottom, we must 'assur[e] preservation of that

degree of privacy against government that existed when the Fourth


     13
        The government invokes United States v. Grupee, 682 F.3d
143, 148 (1st Cir. 2012), in which we addressed the good-faith
exception despite the fact that the district court had not done so
in its opinion. However, the record in that case reveals that the
government had raised the good-faith exception below; the district
court simply did not reach it.

                                  -31-
Amendment was adopted.'" (quoting Kyllo v. United States, 533 U.S.
27, 34 (2001))).

          We therefore reverse the denial of Wurie's motion to

suppress, vacate his conviction, and remand for further proceedings

consistent with this opinion.

                   -Dissenting Opinion Follows-




                                -32-
            HOWARD, Circuit Judge, dissenting.       Undoubtedly, most of

us would prefer that the information stored in our cell phones be

kept from prying eyes, should a phone be lost or taken from our

hands by the police during an arrest.          One could, individually,

take protective steps to enhance the phone's security settings with

respect to that information, or for that matter legislation might

be enacted to make such unprotected information off-limits to

finders or to the police unless they first obtain a warrant to

search the phone.     But the question here is whether the Fourth

Amendment requires this court to abandon long-standing precedent

and place such unprotected information contained in cell phones

beyond the reach of the police when making a custodial arrest.             I

think that we are neither required nor authorized to rule as the

majority has.

            Instead, this case requires us to apply a familiar legal

standard to a new form of technology.        This is an exercise we must

often undertake as judges, for the Constitution is as durable as

technology is disruptive.        In this exercise, consistency is a

virtue.     Admittedly, when forced to confront the boundaries not

only of the Fourth Amendment, but also of the technology in

question, it is not surprising that we would look beyond the case

at hand and theorize about the long-term effects of our decision.

Yet   the   implications   of   our    decisions,   while   important,   are

ancillary to our constitutionally defined power to resolve each


                                      -33-
case as it appears before us.               Having scrutinized the relevant

Supreme Court decisions, as well as our own precedent, I find no

support for Wurie's claim that he had a constitutional right

protecting the information obtained during the warrantless search.

Nor do I believe that we possess the authority to create such a

right.    Therefore, I respectfully dissent.

            The facts are clear:               the police conducted a valid

custodial arrest of Wurie; the cell phone was on Wurie's person at

the time of the arrest; after seeing repeated calls to Wurie's cell

phone from "my house," the police flipped it open and, pressing two

buttons, retrieved the associated number.

            We   have    long    acknowledged      that    police   officers   can

extract   this    type    of    information     from   containers     immediately

associated with a person at the time of arrest.                In United States

v.   Sheehan,    583 F.2d 30   (1st   Cir.   1978),    police   arrested   a

suspected bank robber and then searched his wallet, which included

a piece of paper bearing several names and telephone numbers.                  Id.

at 30-31.    The police officers copied this piece of paper, which

action Sheehan challenged as an unconstitutional seizure.                      The

claim is made that Sheehan is inapposite to the present case

because it concerned a challenge to the seizure, not the search.

We, however, did not address the warrantless search in Sheehan

because its legality was beyond dispute.                  Judge Coffin, for the

court, noted as an initial matter that "[a]ppellant concedes, as he


                                        -34-
must, that his arrest was lawful and that therefore the search of

his wallet was legal."   Id. (emphasis added).   It is not as though

Sheehan left the legality of the search unresolved; rather, the

court considered the issue uncontroversial, and therefore provided

no elaboration. See also United States v. Uricoechea-Casallas, 946
F.2d 162, 165-66 (1st Cir. 1991) (upholding the warrantless search

of a wallet incident to a custodial arrest).

          Sheehan was no outlier.     Courts have regularly upheld

warrantless searches of nearly identical information in a range of

"containers."   E.g., United States v. Ortiz, 84 F.3d 977, 984 (7th

Cir. 1996) (telephone numbers from a pager); United States v.

Rodriguez, 995 F.2d 776, 778 (7th Cir. 1993) (address book kept

inside a wallet); United States v. Molinaro, 877 F.2d 1341, 1346-47

(7th Cir. 1989) (phone numbers on slips of paper found in a

wallet); United States v. Holzman, 871 F.2d 1496, 1504-05 (9th Cir.

1989) (address book), abrogated on other grounds by Horton v.

California, 496 U.S. 128 (1990).

          The police officers' limited search of one telephone

number in Wurie's call log was even less intrusive than the

searches in these cases.     The police observed, in plain view,

multiple calls from "my house" -- a shorthand similar to what

millions of cell phone owners use to quickly identify calls instead

of the number assigned by the service provider -- to Wurie's cell

phone.   Only then did they initiate their search and only for the


                               -35-
limited purpose of retrieving the actual phone number associated

with "my house."   The police did not rummage through Wurie's cell

phone, unsure of what they could find.      Before they had even begun

their search, they knew who was calling Wurie and how many times

the person had called.    The additional step of identifying the

actual telephone number hardly constituted a further intrusion on

Wurie's privacy interests, especially since that information is

immediately known to the third-party telephone company. See United

States v. Flores-Lopez, 670 F.3d 803, 807 (7th Cir. 2012) (holding

that the police could retrieve an arrestee's cell phone number from

his phone without a warrant, in part, because "the phone company

knows a phone's number as soon as the call is connected to the

telephone network; and obtaining that information from the phone

company isn't a search because by subscribing to the telephone

service the user of the phone is deemed to surrender any privacy

interest he may have had in his phone number") (citing Smith v.

Maryland, 442 U.S. 735, 742-43 (1979)); see also Matthew E. Orso,

Cellular Phones, Warrantless Searches, and the New Frontier of

Fourth Amendment Jurisprudence, 50 Santa Clara L. Rev. 183, 210

(suggesting a rule that permits the warrantless search of "call

lists and text message addressees" pursuant to an arrest).          This

case fits easily within existing precedent.

          Nor   are   there   any   other    persuasive   grounds   for

distinguishing this case from our previous decisions.         That the


                                -36-
container the police searched was a cell phone is not, by itself,

dispositive, for "a constitutional distinction between 'worthy' and

'unworthy' containers would be improper."            United States v. Ross,

456 U.S. 798, 822 (1982).      We made a similar observation in United

States v. Eatherton, 519 F.2d 603 (1st Cir. 1975), where we upheld

the warrantless search of a briefcase incident to an arrest.                Id.

at   610-11.      We   recognized   that    a   briefcase   had   some   unique

characteristics, but explicitly rejected any analysis turning on

the nature of the searched container:           "While a briefcase may be a

different order of container from a cigarette box, it is not easy

to rest a principled articulation of the reach of the fourth

amendment upon the distinction. . . . [W]hile [such a distinction]

may have analytical appeal, it does not presently represent the

law."      Id. at 610 (citations omitted).

              Even assuming that cell phones possess unique attributes

that we must consider as part of our analysis, none of those

attributes are present in this case.             Though we do not know the

storage capacity of Wurie's cell phone, we know that the police did

not browse through voluminous data in search of general evidence.

Nor did they search the "cloud,"14 or other applications containing

particularly sensitive information.             Instead, they conducted a

      14
       The government does not claim a right to conduct warrantless
searches of information in the cloud.        This is an important
concession, for it suggests that the government accepts that there
are limits to searches of items found on custodial arrestees. I
discuss my view of those limits later.

                                     -37-
focused and limited search of Wurie's electronic call log.     If the

information that they sought had been written on a piece of paper,

as opposed to stored electronically, there would be no question

that the police acted constitutionally, so I see no reason to hold

otherwise in this case.   The constitutionality of a search cannot

turn solely on whether the information is written in ink or

displayed electronically.

          The issue of warrantless cell phone searches has come

before a number of circuits.   E.g., Flores-Lopez, 670 F.3d at 803-

10; United States v. Curtis, 635 F.3d 704, 712 (5th Cir. 2011);

Silvan W. v. Briggs, 309 F. App'x 216, 225 (10th Cir. 2009)

(unpublished); United States v. Murphy, 552 F.3d 405, 411 (4th Cir.

2009). None of them have adopted the majority's categorical bar on

warrantless cell phone searches.       Instead, they unanimously have

concluded that the cell phone searches before them did not violate

the Fourth Amendment.

          I reach the same conclusion here. Wurie's cell phone was

on his person at the time of the arrest.     The information that the

police looked at was of a character that we have previously held

searchable during a custodial arrest. Wurie has made no convincing

argument for why this search is any different than the search for

phone numbers kept in a wallet or an address book.     Thus, I see no

reason to look for complications where none exist; Wurie has not

shown a violation of his Fourth Amendment rights.


                                -38-
           In my view, there is another rationale, apparent from the

record, for upholding this search: the risk that others might have

destroyed evidence after Wurie did not answer his phone.               Wurie

received repeated calls from "my house" in the span of a few

minutes after his arrest.     His failure to answer these phone calls

could have alerted Wurie's confederates to his arrest, prompting

them to destroy further evidence of his crimes.              The majority

asserts that this scenario would be present "in almost every

instance of a custodial arrest," giving police an ever-ready

justification to search cell phones.         Supra at 23 n.11.     On the

contrary, the justification is based on the specific facts of this

case.   The fact that "my house" repeatedly called Wurie's cell

phone   provided   an   objective   basis   for   enhanced   concern   that

evidence might be destroyed and thus gave the police a valid reason

to inspect the phone.     See United States v. Chimel, 395 U.S. 752,

762-63 (1969).

           This additional reason for affirmance is not a novel one.

United States v. Gomez, 807 F. Supp. 2d 1134 (S.D. Fla. 2011),

presents a comparable example.         In that case, police officers,

after observing multiple phone calls from the same number to an

arrested drug dealer's cell phone, first answered the ringing cell

phone and thereafter communicated to the caller via text message

while posing as the arrestee, which led to the discovery of

additional evidence.      Id. at 1139.      The district court denied a


                                    -39-
motion     to    suppress   this   evidence,   holding   the     police   acted

according to "the exigencies commensurate with the Defendant's

ringing cell phone."        Id. at 1152; see also United States v. De La

Paz, 43 F. Supp. 2d 370, 375-76 (S.D.N.Y. 1999) (admitting evidence

-- under the exigent circumstances exception -- obtained when the

police answered an arrestee's cell phone and heard multiple callers

identify the arrestee by his drug dealer moniker).                 The police

action in this case is analogous -- arguably less invasive -- and

a further reason why Wurie's constitutional challenge founders on

the specific facts of this case.

                Granted, my fact-specific view does not comport with the

all-or-nothing approach adopted by the majority and some state

courts, see Smallwood v. State, No. SC11-1130, 2013 WL 1830961

(Fla. May 2, 2013); State v. Smith, 920 N.E.2d 949 (Ohio 2009).

But I find the competing rationale unpersuasive.15          Most pointedly,

for   the   reasons     explained    above,    Wurie   himself    suffered   no

constitutional violation during the search.            If we are to fashion


      15
        The insistence on a bright-line rule contrasts with the
recent Supreme Court opinion in Missouri v. McNeely, 133 S. Ct.
1552 (2013), which rejected a bright line rule and instead relied
on a totality of the circumstances analysis for warrantless blood
tests of drunk drivers, id. at 1564 ("[A] case-by-case approach is
hardly unique within our Fourth Amendment jurisprudence. Numerous
police actions are judged based on fact-intensive, totality of the
circumstances analyses rather than according to categorical rules,
including in situations that are [] likely to require police
officers to make difficult split-second judgments."). While it can
be argued that a bright-line rule is preferable, it cannot be
claimed that such a rule is necessary.

                                      -40-
a rule, it cannot elide the facts before us.              "The constitutional

validity of a warrantless search is pre-eminently the sort of

question which can only be decided in the concrete factual context

of the individual case."            Sibron v. New York, 392 U.S. 40, 59

(1968).     Yet    the    competing    analysis     focuses     on   hypothetical

searches that have not emerged in any case or controversy before

this court.       Those scenarios may one day form the basis of our

reasoning in another case, but they cannot govern our analysis of

Wurie's claim.

            The majority gets around this problem by requiring the

government to "demonstrate that warrantless cell phone searches, as

a category, fall within the boundaries laid out in Chimel."                 Supra

at 16.    It cites United States v. Chadwick, 433 U.S. 1 (1977),

abrogated on other grounds by California v. Acevedo, 500 U.S. 565

(1991), and Arizona v. Gant, 556 U.S. 332 (2009), to support this

approach.      The Supreme Court did hold on those two occasions,

neither of which involved the search of items held by the arrestee,

that certain types of searches require a warrant because they lack

any   Chimel    justification.          But   the     Supreme   Court     has    not

extrapolated from those cases a general rule that the government

justify each category of searches under Chimel, nor a requirement

that the appellate courts conduct this sort of analysis.

            Indeed,      if   the   Supreme   Court    wishes   us   to   look   at

searches incident to arrest on a categorical basis, it is curious


                                       -41-
that the Court has offered absolutely no framework for defining

what constitutes a distinct category.        Each arrest has its own

nuances and variations, from the item searched (as in this case) to

the officer's control over it (as was the case in Chadwick), and

there could be infinite distinct categories of searches based on

these variations.    Yet no relevant criteria are articulated for

establishing these categories.       That is not a good way to impose

this new paradigm, under which every arrestee is now invited to

argue that   his   search   falls   into some   distinct    category   and

therefore must be justified under Chimel.

          Thus, either we are drastically altering the holding in

United States v. Robinson, 414 U.S. 218 (1973), by forcing the

government to provide a Chimel rationale for practically every

search, or we are putting ourselves in the position of deciding,

without any conceptual basis, which searches are part of a distinct

"category" and which are not.         This runs the risk of spreading

confusion in the law enforcement community and multiplying, rather

than limiting, litigation pertaining to these searches.

          It is argued that the categorical approach flows from the

Supreme Court's opinion in Gant, which reaffirmed "the fundamental

principles established in the Chimel case regarding the basic scope

of searches incident to lawful custodial arrests."         Gant, 556 U.S.

at 343 (quoting New York v. Belton, 453 U.S. 454, 460 n.3 (1981)).

Gant did take a categorical, Chimel-based approach to the search in


                                    -42-
question,   but its   usefulness    for   our analysis      should   not   be

overstated.

            As the government points out, the Supreme Court cases

treat searches of the arrestee and the items on the arrestee –- as

is the case here –- as either not subject to the Chimel analysis,

or at a least subject to a lower level of Chimel scrutiny.             These

cases, unlike Chimel and Gant, are on point with Wurie's case, and

we are not free to disregard them in favor of the principles

enunciated in Gant. As an inferior court, we are cautioned against

"conclud[ing]   [that]   more   recent    cases    have,   by   implication,

overruled an earlier precedent. . . . [I]f a precedent of this

Court has direct application in a case, yet appears to rest on

reasons rejected in some other line of decisions, the Court of

Appeals should follow the case which directly controls, leaving to

this Court the prerogative of overruling its own decisions."

Agostini v. Felton, 521 U.S. 203, 237 (1997) (internal quotation

marks and alterations omitted).

            In Robinson, the Supreme Court drew a sharp distinction

between two types of searches pursuant to an arrest:             searches of

the arrestee and searches of the area within his control.              "The

validity of the search of a person incident to a lawful arrest has

been regarded as settled from its first enunciation, and has

remained virtually unchallenged . . . .           Throughout the series of

cases in which the Court has addressed the second [type of search,]


                                   -43-
no doubt has been expressed as to the unqualified authority of the

arresting   authority to        search    the     person    of   the      arrestee."

Robinson, 414 U.S. at 224-25.           The Supreme Court did state that the

basis of this authority is "the need to disarm and to discover

evidence," id. at 235, but in the next sentence clarified that "[a]

custodial   arrest     of   a   suspect    based     on    probable       cause    is    a

reasonable intrusion under the Fourth Amendment; that intrusion

being   lawful,    a   search    incident       to   the    arrest     requires         no

additional justification," id.

            Indeed,     the     Court     could      not    rely     on     a     Chimel

justification in Robinson, as the arresting officer conceded that

he "did not in fact believe that the object in [Robinson]'s coat

pocket was a weapon" and that he gave no thought to the destruction

of evidence either. Id. at 251 (Marshall, J., dissenting) (quoting

the arresting officer's testimony:              "I didn't think about what I

was looking for.       I just searched him.").             Robinson may not have

rejected Chimel in the context of searches of an arrestee and items

on the arrestee, but it did establish that these searches differ

from other types of searches incident to arrest.

            The Supreme Court reiterated Robinson's holding in United

States v. Edwards, 415 U.S. 800 (1974), in which the Court upheld

the search and seizure of an arrestee's clothing ten hours after he

was arrested.     While most of the analysis focused on the timing of

the search, the opinion assumed that law enforcement could "tak[e]


                                        -44-
from [the arrestee] the effects in his immediate possession that

constituted evidence of crime.     This was and is a normal incident

of a custodial arrest . . . ."      Id. at 805; see also id. at 803

("[B]oth the person and the property in his immediate possession

may be searched at the station house after the arrest has occurred

. . . .").    Once again, the Supreme Court was unconcerned with the

existence or nonexistence of Chimel rationales. The opinion barely

discussed them, and the government did not seek to prove that they

were present.    Id. at 811 n.3 (Stewart, J., dissenting) ("No claim

is made that the police feared that Edwards either possessed a

weapon or was planning to destroy the paint chips on his clothing.

Indeed, the Government has not even suggested that he was aware of

the presence of the paint chips on his clothing.").

             Even in Chadwick, where the Supreme Court did require the

police to obtain a warrant for a category of searches, it continued

to treat the search of an arrestee and items immediately associated

with him as independently justified by "reduced expectations of

privacy caused by the arrest."      Chadwick, 433 U.S. at 16 n.10.

Thus, the holding in Chadwick applied only to "luggage or other

personal property not immediately associated with the person of the

arrestee."      Id. at 15 (emphasis added).       These cases, taken

together, establish that items immediately associated with the

arrestee –- as a category –- may be searched without any Chimel

justification.     The majority seeks a bright-line rule to govern


                                  -45-
cell phone searches, but denies the fact that such a rule –-

covering all items on the arrestee's person –- already exists.

            But even if searches of items on an arrestee required

Chimel justifications, I cannot see why cell phones fail to meet

this    standard   if   wallets,   cigarette   packages,   address   books,

briefcases, and purses do. The attempt is made to distinguish cell

phones from these other items, but those distinctions do not hold

up under scrutiny.

            One argument is that these other items, unlike cell

phones, all theoretically could contain "destructible" evidence,

which justifies examining them.        But the evidence in a cell phone

is just as destructible as the evidence in a wallet:              with the

press of a few buttons, accomplished even remotely, cell phones can

wipe themselves clean of data.        Any claim that the information is

not destructible strikes me as simply wrong.16             Perhaps what is

meant is that the cell phone data is no longer destructible once it

is within the exclusive control of law enforcement officers.           But

even accepting that the likelihood of destruction is reduced to

almost zero once the officers are in control of a cell phone, this

       16
       The term "destructible" evidence is perhaps intended to mean
"physical" or "tangible" evidence. That distinction does not fly,
for two reasons. First, just because evidence is intangible does
not make it indestructible. As noted, an arrestee can delete data
just as easily as he can discard drugs. Second, any distinction
based on the difference between tangible and intangible evidence
ignores the fact that we have upheld the warrantless search of
intangible information during a custodial arrest. United States v.
Sheehan, 583 F.2d 30, 31 (1st Cir. 1978).

                                    -46-
is equally true of cigarette packages, wallets, address books, and

briefcases.      Drugs do not disappear into thin air; weapons do not

flee of their own accord.      If that is the basis for the reasoning,

then a warrant should be required before searching any object

within the exclusive control of the police.           I do not think that

the majority is arguing for this rule, but I cannot see any other

outcome under its analysis.     Ironically, cell phones arguably pose

a   greater    Chimel   risk than   most   other   items   because,   unlike

cigarette packages or wallets, the evidence contained in cell

phones remains destructible even after the police have assumed

exclusive control of the phone via remote wiping.17

              Another argument is that because cell phone searches are

not "self-limiting," they always require a warrant.           The majority

does not precisely define the term "self-limiting," but I gather

that it refers to the danger that cell phones, because of their

vast storage capabilities, are susceptible to "general, evidence-

gathering searches."        Supra at 21 (citing Thornton v. United

States, 541 U.S. 615, 632 (2004) (Scalia, J., concurring)).            As an

initial matter, this has never been the focus of Supreme Court



      17
        It is also half-heartedly suggested that containers that
hold physical objects, unlike cell phones, pose a risk to officer
safety. "[T]he officer who conducted the search in Robinson had no
idea what he might find in the cigarette pack, which therefore
posed a safety risk." Supra at 23. I find it hard to believe that
a reasonable police officer is more justified in remaining on guard
against booby-trapped cigarette packs and wallets in the line of
duty, than she is against sophisticated electronic devices.

                                    -47-
cases discussing the search incident to arrest exception for items

immediately associated with the arrestee.18         Thus, I am reluctant

to give it much weight in assessing Wurie's constitutional claim.

            Nonetheless, if we are concerned that police officers

will exceed the limits of constitutional behavior while searching

cell phones, then we should define those limits so that police can

perform their job both effectively and constitutionally.         Instead,

the majority has lumped all cell phone searches together, even

while perhaps acknowledging that its broad rule may prohibit some

otherwise constitutional searches.      Supra at 28 ("Thus, while the

search of Wurie's call log was less invasive than a search of text

messages,   emails,   or   photographs,   it   is    necessary   for   all

warrantless cell phone data searches to be governed by the same

rule.").    But this need not be the solution.          We can draw the

appropriate line for cell phone searches, just as we have done in

other contexts.    For instance, a body search, like a cell phone

search, is not inherently self-limiting.        A frisk can lead to a

     18
       For instance, in Robinson, the police conducted their search
pursuant to a standard operating procedure of the police
department, which trained officers to carry out a full field search
after any arrest. United States v. Robinson, 414 U.S. 218, 221 n.2
(1973). That entailed "completely search[ing] the individual and
inspect[ing] areas such as behind the collar, underneath the dollar
[sic], the waistband of the trousers, the cuffs, the socks and
shoes . . . [as well as] examin[ing] the contents of all the
pockets' [sic] of the arrestee . . . ." Id. (internal quotation
marks omitted). Given that Robinson was arrested for a traffic
violation, and that the arresting officer conceded that he felt no
personal risk during the arrest, the only conceivable purpose for
this search was to gather general evidence.

                                 -48-
strip search, which can lead to a cavity search, which can lead to

x-ray scanning.       But this parade of horribles has not come to pass

because      we   have     established      the     constitutional     line,     and

conscientious law enforcement officers have largely adhered to it.

See Swain v. Spinney, 117 F.3d 1, 5-9 (1st Cir. 1997) (holding that

police officers may not conduct a strip search of an arrestee

incident to the arrest); see also Roberts v. Rhode Island, 239 F.3d
107,   113    (1st    Cir.    2001)   (holding      that    indiscriminate     strip

searches of misdemeanant arrestees during administrative processing

at a detention facility violated the Fourth Amendment).                          The

majority has instead chosen to ignore this option in favor of a

rule that sweeps too far.

             Still, I share many of the majority's concerns about the

privacy interests at stake in cell phone searches.                      While the

warrantless       search     of   Wurie's   phone    fits    within   one   of   our

"specifically established and well-delineated exceptions," United

States v. Camacho, 661 F.3d 718, 724 (1st Cir. 2011) (citations

omitted) (internal quotation marks omitted), due to the rapid

technological development of cell phones and their increasing

prevalence in society, cell phone searches do pose a risk of

depriving arrestees of their protection against unlawful searches

and seizures.        There must be an outer limit to their legality.




                                        -49-
            In    Flores-Lopez,   Judge    Posner   suggested    that   courts

should balance the need to search a cell phone against the privacy

interests at stake.

     [E]ven when the risk either to the police officers or to
     the existence of the evidence is negligible, the search
     is allowed, provided it's no more invasive than, say, a
     frisk, or the search of a conventional container, such as
     Robinson's cigarette pack, in which heroin was found. If
     instead of a frisk it's a strip search, the risk to the
     officers' safety or to the preservation of evidence of
     crime must be greater to justify the search.

Flores-Lopez, 670 F.3d at 809 (citations omitted).             I believe that

cell phone searches should follow this formula. That is not to say

that the police must prove a risk to officer safety or destruction

of evidence in every case.        There is, inherent in every custodial

arrest, some minimal risk to officer safety and destruction of

evidence.        Moreover,   Chadwick    states   that   the   arrest   itself

diminishes the arrestee's privacy rights over items "immediately

associated" with the arrestee.          Chadwick, 433 U.S. at 15.       But the

invasion of the arrestee's privacy should be proportional to the

justification for the warrantless search.

            This approach respects "the Fourth Amendment's general

proscription against unreasonable searches and seizures." Edwards,
415 U.S. at 808 n.9 (citations omitted) (internal quotation marks

omitted).    It is also consistent with the core reasonable limit

that has been acknowledged in Robinson, which does not permit

"extreme or patently abusive" searches, Robinson, 414 U.S. at 236,

and its offspring, see, e.g., Swain, 117 F.3d at 5-9.            The Supreme

                                    -50-
Court's recent opinion in Missouri v. McNeely, 133 S. Ct. 1552

(2013), shows that the reasonableness inquiry remains a touchstone

of Fourth Amendment analysis.               The Court held that, in the context

of warrantless blood tests of drunk drivers, courts had to look to

"the totality of the circumstances" to determine whether police

officers' reliance on the exigency exception was reasonable.                        Id.

at 1558-63.

              Similarly,       while        Robinson's       principles     generally

authorize cell phone searches, and certainly encompass the search

in this case, there are reasonable limits to Robinson that we

should not hesitate to enforce, especially in light of a cell

phone's unique technological capabilities, for "[i]t would be

foolish to contend that the degree of privacy secured to citizens

by the Fourth Amendment has been entirely unaffected by the advance

of technology." Kyllo v. United States, 533 U.S. 27, 33-34 (2001).

              I    find     helpful    the    analysis       in   United   States   v.

Cotterman, 709 F.3d 952 (9th Cir. 2013) (en banc).                     In that case,

the   Ninth       Circuit    determined      whether     a    warrantless   forensic

examination of a laptop computer during a border search violated

the   Fourth      Amendment.          The   court   conducted      a   reasonableness

analysis, balancing the privacy interests of the individual against

the sovereign's interests in policing its borders. Id. at 960. It

stated that, had the search only involved "turn[ing] on the devices

and open[ing] and view[ing] image files . . . we would be inclined


                                            -51-
to conclude it was reasonable."                Id. at 960-61.      However, the

invasive    nature    of     the   forensics     examination,    which   included

restoring previously deleted files, as well as "the uniquely

sensitive nature of data on electronic devices," id. at 966,

convinced    the     court    that     the   forensics    examination     was   an

unreasonable       border     search    absent     a   showing   of   reasonable

suspicion, id. at 968.

            A similar reasonableness analysis would restrain certain

types of cell phone searches under Robinson. The inherent risks in

a custodial arrest, along with the reduced privacy expectations of

the arrestee, must be balanced against the wide range of private

data available in a cell phone.               But ultimately the question of

what constitutes an unreasonable cell phone search should be left

for another day.           The majority has outlined some of the more

troubling privacy invasions that could occur during a warrantless

search.    So long as they remain in the hypothetical realm, I think

it premature to draw the line.               Suffice it to say that, for the

reasons I have stated, the search in this case fell on the

constitutional side of that line.19


     19
        If there had been a constitutional violation here, the
application of the good faith exception would present an
interesting question.    Because I would find no constitutional
violation, however, I do not address the government's good faith
exception argument. But I disagree with the majority's decision
not to consider the good faith exception to the extent that it
based that decision on the government's failure to invoke the
exception before the district court. We may affirm on any basis
apparent from the record. See United States v. Sanchez, 612 F.3d.

                                        -52-
          I respectfully dissent.




1, 4 (1st Cir. 2010). Of course, if the record is underdeveloped
because the appellee did not present the issue to the district
court, the appellee must suffer the consequences. See Giordenello
v. United States, 357 U.S. 480, 488 (1958) ("To permit the
Government to inject its new theory into the case at this stage
would unfairly deprive petitioner of an adequate opportunity to
respond.   This is so because in the District Court petitioner,
being entitled to assume that the warrant constituted the only
purported justification for the arrest, had no reason to . . .
adduce evidence of his own to rebut the contentions that the
Government makes here for the first time.").
     Such is not the case here. The good faith exception is merely
an extension of the government's main argument that this search
complied with existing law.         The factual record appears
sufficiently developed to allow our consideration of this argument,
and the government, by raising it in its brief on appeal, gave
Wurie the opportunity to respond in his reply brief. Thus, I would
not bypass this argument merely because the government first raised
it on appeal. See Jordan v. U.S. Dep't of Justice, 668 F.3d 1188,
1200 (10th Cir. 2011) (holding that an appellate court may affirm
on an alternate ground "provided that the alternate ground is
within our power to formulate and the opposing party has had a fair
chance to address it") (citations omitted) (internal quotation
marks and alterations omitted).

                               -53-